

117 HR 5009 IH: To prohibit the District of Columbia Government from requiring individuals to present documentation certifying COVID–19 vaccination as a condition of entering any building, facility, or other venue in the District of Columbia.
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5009IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Fallon (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the District of Columbia Government from requiring individuals to present documentation certifying COVID–19 vaccination as a condition of entering any building, facility, or other venue in the District of Columbia.1.Prohibiting District of Columbia Government from requiring certification of COVID–19 vaccination as condition of entering buildings and facilities in District of ColumbiaThe District of Columbia Government may not require an individual to present documentation certifying the individual’s COVID–19 vaccination as a condition of entering any building, facility, or other venue, including an outdoor venue, in the District of Columbia.